NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW ANDERSEN,                                No. 17-16610

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00236-DAD-SAB

 v.
                                                MEMORANDUM*
MARISELA MONTES, Commissioner of
California Board of Parole Hearings; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      California state prisoner Andrew Andersen appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action stemming from his parole

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
443, 447 (9th Cir. 2000). We affirm in part, vacate in part, and remand.

       The district court properly dismissed Andersen’s as applied challenge to the

parole procedures because Andersen failed to allege facts sufficient to show that

the parole proceeding denied him due process. See Swarthout v. Cooke, 562 U.S.

216, 219-20 (2011) (due process claim in parole context requires only that prisoner

be provided with an opportunity to be heard and a statement of the reasons why

parole was denied).

       However, Andersen also alleged that he was seeking to bring a facial

challenge to the parole procedures. Dismissal of Andersen’s complaint without

leave to amend was premature because it is not absolutely clear that the

deficiencies could not be cured by amendment. See Wilkinson v. Dotson, 544 U.S.

74, 76, 82 (2005) (outlining limited circumstances under which prisoners may

challenge state parole procedures under § 1983); Lucas v. Dep’t of Corr., 66 F.3d

245, 248 (9th Cir. 1995) (“Unless it is absolutely clear that no amendment can cure

the defect . . . a pro se litigant is entitled to notice of the complaint’s deficiencies

and an opportunity to amend prior to dismissal of the action.”); see also Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review). We vacate the judgment in part and remand for further

proceedings.

       We do not consider matters not specifically and distinctly raised and argued


                                            2                                      17-16610
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3                                       17-16610